Citation Nr: 1603032	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-09 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.  

2. Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to July 2000.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO), which reopened and denied claims of service connection for left and right knee disabilities.  

In September 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  Additional evidence was received in November 2015 with a waiver of RO initial consideration.  


FINDINGS OF FACT

1.  An unappealed August 2000 rating decision denied the Veteran's claim of service connection for patellofemoral syndrome of the left knee based essentially on a finding that he did not have such disability.  

2.  Evidence received since the August 2000 rating decision shows that the Veteran has a left knee disability that is related to his service, relates to an unestablished fact necessary to substantiate the claim of service connection for patellofemoral subluxation of the left knee, and raises a reasonable possibility of substantiating such claim.  

3. An unappealed August 2000 rating decision denied the Veteran's claim of service connection for patellofemoral syndrome of the right knee based essentially on a finding that he did not have such disability.  

4. Evidence received since the August 2000 rating decision shows that the Veteran has a right knee disability that is related to his service, relates to an unestablished fact necessary to substantiate the claim of service connection for patellofemoral subluxation of the right knee, and raises a reasonable possibility of substantiating such claim.  

5.  Patellofemoral subluxation of the left knee had its onset in service.  

6.  Patellofemoral subluxation of the right knee had its onset in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a left knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

2.  New and material evidence has been received, and the claim of service connection for a right knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  Patellofemoral subluxation of the left knee was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2015).  

4.  Patellofemoral subluxation of the right knee was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

An August 2000 rating decision denied the Veteran's claims of service connection for patellofemoral syndrome of the left and right knees based essentially on findings that he did not have such disabilities.  The Veteran was advised of the denial; he did not appeal it, and additional evidence was not received within a year following.  Consequently, the August 2000 rating decision became final.  See 38 U.S.C.A. § 7105.  

Evidence received since the August 2000 rating decision includes an October 2015 private medical opinion by M.S., M.D., that indicates the Veteran has patellofemoral subluxation of both knees which "more likely than not...developed while [he] was in boot camp."  Such evidence shows that the Veteran has patellofemoral subluxation of both knees that is related to his service, relates to an unestablished fact necessary to substantiate the claims of service connection for left and right knee disabilities, and raises a reasonable possibility of substantiating such claims.  Accordingly, the Board finds that the evidence is both new and material, and that the claims of service connection for left and right knee disabilities must be reopened.  

De Novo Review

The Veteran asserts that service connection is warranted because he has had left knee and right knee problems since service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  271 F.3d at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Based on the competent lay and medical evidence of record, the Board finds credible that the Veteran has had left knee and right knee problems since service.  Further, he has been diagnosed as having patellofemoral subluxation of the left and right knees.  

In light of the foregoing, the Board finds that the evidence shows that the Veteran's patellofemoral subluxation of both knees initially began in service and has been recurrent since.  As the requirements for establishing service connection are met, service connection for patellofemoral subluxation of both knees is warranted.  

As a final point, at the September 2015 hearing, the Veteran specifically stated that a grant of any left knee or right knee disability would satisfy his appeal.  As such, the Board's determinations represent complete grants of the benefits sought on appeal.


ORDER

The appeal to reopen a claim of service connection for a left knee disability is granted.

Service connection for left knee patellofemoral subluxation is granted.  

The appeal to reopen a claim of service connection for a right knee disability is granted.

Service connection for right knee patellofemoral subluxation is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


